Citation Nr: 1216721	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for muscle and joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty for more than twenty years from June 1972 to June 1975 and from October 1976 to February 1994.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the RO.

In June 2007, the Veteran testified during a video conference hearing before the undersigned.  In November 2007, the Board remanded the matter for additional development.  VA substantially complied with the remand directives. 

In July 2010, the Board again remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The Board reiterates that the issues of service connection for scabies and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  The Veteran's complaints of muscle and joint pain have been attributed to a known clinical diagnosis, arthralgia of the bilateral hips, bilateral knees and bilateral ankles due to recurrent sprains, and have been shown, at least as likely as not, to be related to his period of active military service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a disability manifested by arthralgia of the hips, knees and ankles due to recurrent sprains was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of this claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

Laws and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011 ).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).         

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to present some evidence (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he had service in Southwest Asia.

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).       

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).


Factual Background and Analysis

The Veteran contends that service connection for muscle and joint pain is warranted on the basis of his service in the Southwest Asia Theater of operations during the Persian Gulf War.  

During his June 2007 hearing, the Veteran testified that, since returning from the Gulf War, he has frequent problems with his joints.

On a "Report of Medical History" completed by the Veteran in August 1982, the Veteran reported foot trouble.  In June 1984, the Veteran again reported foot trouble.  The examiner noted that the Veteran's foot, right ankle, bothered him for about one week after twisting in 1983; "no current problem" was indicated.

The Veteran's complaints of right foot pain in October 1984 revealed some discoloration and tenderness at the proximal metatarsal head.  X-rays revealed no significant abnormalities, and the assessment was rule-out fracture.

On a "Report of Medical History" completed by the Veteran at that time of his retirement examination in November 1993, he checked "no" in response to whether he had any foot trouble, "trick" knee, swollen or painful joints, arthritis, or bone or joint deformity. 

Subsequent to service, the Veteran was treated for symptoms of bilateral knee pain in October 2003.  He complained of a history of bilateral recurrent chronic knee pain over the past 10-to-12 years, which had increased over the past several months.  Examination revealed some trace effusion, but otherwise good range of motion and some mild joint line tenderness.  The diagnosis was bilateral joint arthrosis.  The Veteran was treated for symptoms of worsening foot pain in July 2004.  He complained of radicular pain in both lower extremities, and had numbness in the left anterior leg for several years.  X-rays taken in July 2004 revealed very early minimal osteoarthritic change of the right knee and left knee.

In May 2006, an Army officer (retired) who was deployed with the Veteran reported that the Veteran had complained to him in December 1990 about problems with his feet, indicating that he was having a lot of pain and could not walk.  The Veteran also complained about problems with his knees, indicating that he was having a lot of pain and could not bend his knees very well.  He was examined and evaluated at an Army evacuation hospital, and returned to the unit about three days later.

At the June 2007 Board hearing, the Veteran testified that he was told at the Army evacuation hospital that the problems he was having with his feet and knees were a result of running physical training with combat boots.  The Veteran also testified that seven months of standing and running in the sand was an irritant.

During the September 2009 VA examination, the Veteran reported being told that his pain was secondary to walking in the sand and that his knees were "all messed up."  He then reported bilateral foot and knee pain occurring once weekly and lasting a few seconds.

The Veteran's medical history revealed no trauma to the feet or knees.  Examination revealed no evidence of painful motion, swelling, tenderness, weakness, or abnormal weight bearing.  Following examination, the diagnosis was bilateral foot strain.  The examiner opined that the Veteran's bilateral foot strain was not related to events that occurred in active service.  In support of the opinion, the examiner commented that the Veteran reported no foot trouble, joint pain, or arthritis at the time of his separation examination in 1993.  

Examination of the knees revealed crepitus of the right knee, and slight limitation of left knee extension.  Following examination, the diagnosis was degenerative joint disease of both knees.  The examiner opined that the Veteran's degenerative joint disease of both knees was not related to events that occurred in active service.  In support of the opinion, the examiner commented that the Veteran reported no joint pain or arthritis at the time of his retirement examination in 1993.

In March 2010, the Veteran reported being told by an orthopedic surgeon that his foot and knee problems were a result of running physical training in combat boots for years; and as a result of walking and standing in sand for several months, which was an unstable surface.  The problems and pains in his feet and knees persist.

Pursuant to the Board's July 2010 remand, the Veteran was afforded another VA examination in November 2010.  The Veteran did not report any direct trauma or injury to his feet, knees or hips but he indicated that he felt the pain in these joints was due to physical training in combat boots and was further aggravated by having to walk in the sand during the Gulf War. 

On examination, the diagnosis was arthralgia of the bilateral hips, bilateral knees and bilateral ankles.  The examiner did not find an association between the arthralgias and exposure to low levels of chemical agents from demolition of munitions, scud missile attacks or the anthrax inoculation.  However, the examiner opined that the arthralgia of the bilateral hips, bilateral knees and bilateral ankles was at least as likely as not (50/50 probability) caused by or a result of the Veteran's military service.  The examiner explained that it was apparent that the Veteran had sustained recurrent sprains of the ankles and knees and had hip problems from the required physical activity while wearing heavy combat boots which resulted in the development of the arthralgias.  The examiner based this opinion on his review of the claims file, the Veteran's subjective complaints and the objective findings of the examination.  

Given its review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's arthralgia of the bilateral hips, bilateral knees and bilateral ankles due to recurrent sprains of the bilateral ankles and bilateral knees and hip problems as likely as not onset during or as a result of his period of active service.  In this regard, in the November 2010 VA examination report, the examiner opined it was at least as likely as not that the arthralgia of the bilateral hips, bilateral knees and bilateral ankles was caused by or a result of active service, and explained that it was apparent that the Veteran had sustained recurrent sprains of the ankles and knees and had hip problems from the required physical activity while wearing heavy combat boots which resulted in the development of the arthralgias.  The examiner is certainly competent to offer an opinion regarding medical causation.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).

Thus, the Board finds that the evidence is essentially in equipoise.  In such cases, reasonable doubt is resolved in the appellant's favor, warranting allowance of service connection in this regard.

 
ORDER

Service connection for muscle and joint pain with arthralgia of the bilateral hips, bilateral knees and bilateral ankles due to recurrent sprains is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


